 48DECISIONS OF NATIONALLABOR RELATIONS BOARDthe Intervenor has continued to function, and has been recognized bythe Employer as the exclusive bargaining representative of the Em-ployer's employees.It has held at least three meetings, each of whichhas had a normal attendance.One of these was a special meeting-held on January 17, 1952, attended by approximately 24 members,atwhich it was voted to authorize a waiver of dues payments byemployees who had been laid off on January 2, 1952. Since theDecember 6 meeting, the members of the Intervenor have rented aunion meeting hall.The Intervenor has continued to receive uniondues pursuant to checkoff authorizations.In these circumstances, and for the reasons stated in the recentSaginawdecision,4 we perceive no basis here for applying the "schismdoctrine" as enunciated in theBoston Machinecase.5Accordingly,we find that the current contract between the Employer and theIntervenor operates as a bar to an immediate determination ofrepresentatives, and we shall therefore dismiss the petition.OrderIT IS HEREBY ORDERED that the petition in this case be, and it herebyis, dismissed.4 Saginaw Furniture Shops, Inc., 97NLRB 1488. See alsoWest Steel Casting Company,.98 NLRB 153;American Cyanamid Company, Calco Chemical Division, 98NLRB 9;Phoenia, Manufacturing Company,98 NLRB 803.Cf. Boyle-Midway, Inc., 97NLRB 895.3Boston Machine Works,89 NLRB 59.SAFEWAYSTORES, INCORPORATEDandRETAILCLERKSINTERNATIONAL.ASSOCIATION,LOCAL 1614,AFFILIATED WITH THE AMERICAN FEDERA-TION orLABOR.Case No. 19-CA-356.May12,195:Decision and OrderOn October 29, 1951, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto.Therafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner made'Pursuant to the provisions of section 3 (b) of the Act,'the Board has delegated itspowers in connection with this case to a three-member panel.[Chairman Herzog andMembers Murdock and Peterson.]99 NLRB No. 9. SAFEWAY STO4ES, INCORPORATED49at the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed 2 The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the TrialExaminer,except as indicated below.1.In adopting the Trial Examiner's findings that the Respondentinterfered with, restrained, and coerced its employees in violation ofSection 8 (a) (1) of the Act, we do not rely upon the incident relatingto Store Manager Lytle's statement concerning the length of the work-week for male employees-at the Eighth and State Street store. In ouropinion, the record fails to support the TrialExaminer's subsidiaryfinding that Lytle's statement constituted a threat of reprisal in theevent the Union successfully organized the employees.2.We find, in agreement with the Trial Examiner, that as of August26,1950, and atall timesthereafter, the Union was the duly designated,collective bargaining agent of the Respondent's employees in an ap-propriate unit,' and that on and after September 8, 1950, the Respond-Vent refused to bargain with the Union in violation of Section8 (a) (5)of the Act.That the Union may have lost its numerical majorityafter the Respondent's refusalto bargain, does not precludeissuingthe bargaining order recommended by the Trial Examiner.We haveconsistently held, with judicial approval, that an unlawful refusal tobargain by an employer can best be remedied by requiring bargain-ing with the established representatives of the employees, upon re-quest, even though it may no longer retain its majority status.'OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Safeway Stores,Incorporated, Boise, Idaho, and their officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Retail Clerks Interna-tional Association, Local 1614, affiliated with American Federation ofLabor, as the exclusive representative of all employees employed in2On the basis of the entire record, we find no supportfor the Respondent's contentionthatitwas denied the "right to determinethe circumstances under which[the Union's]cards or authorizationswere signed."8Of the 29employeesfound to havebeen in the unit, a majority of 15 signed unionauthorization cards on or shortly before August 26, 1950. ,In addition to this majorityshowing, it appears that5 other employees signed cards in 1949 andthat 3 of themindicatedtheir continued union adherence as of August 26, 1950, by written affirmationsof their originaldesignations.4Frank BiosCo v. N L. R. B ,321 U. S. 702 ; X.L. R B. v. P. Lorillard Co.,314 U. S.512;Metropolitan Life Insurance Company,91NLRB 473;JoySilk Malls,Inc,85 NLRB1263. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDits three Boise, Idaho, stores, excluding meat cutters, supervisors asdefined in the Act, and part-time employees who normally work lessthan 20 hours per week.(b) Interrogating its employees regarding their union affiliationor the union affiliations of their coworkers, threatening its employeeswith reprisals if they continue their union adherence, or in any othermanner interfering with, restraining, or coercing its employees in theexercise of the right to self-organization, to form labor organizations,to join or assist Retail Clerks International Association, Local 1614,affiliated with American Federation of Labor, or any other labor or-ganization, to bargain collectively through representatives of their ownchoosing, and to engage in any other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Retail Clerks Inter-national Association, Local 1614, affiliated with American Federationof Labor, as the exclusive representative of the employees in the above-described appropriate unit, with respect to their rates of pay, wages,hours of work, and other conditions of employment, and embody in asigned agreement any understanding reached.(b)Post at its three stores located in Boise, Idaho, copies of thenotice attached to the Intermediate Report, marked "Appendix A." 5Copies of said notice, to be furnished by the Regional Director for theNineteenth Region, after being signed by the Respondent's representa-tive shall be posted by the Respondent and maintained by it for sixty(60) consecutive days thereafter in conspicuous places including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that such notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Nineteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.This notice,however,shall be, and it hereby is,amended by striking from line 3 thereofthe words"The Recommendations of a Trial Examiner"and substituting in lieu thereofthe words"A Decision and Order."In the event that this Order is enforced by a decreeof a United States Court of Appeals,there shall be substituted for the words"Pursuant toa Decision and Order"the words"Pursuant to a decree of the United States Court ofAppeals, enforcing an Order." SAFEWAY STORES, INCORPORATEDIntermediate Report and Recommended OrderSTATEMENT OF THE CASE51Upon a charge duly filed on September 11, 1950, by Retail Clerks InternationalAssociation, Local 1614, affiliated with American Federation of Labor, hereincalled the Union, the General Counsel of the National Labor Relations Board,herein respectively called the General Counsel and the Board, by the RegionalDirector for the Nineteenth Region (Seattle, Washington), issued his complaint,dated May 7, 19551, alleging that Safeway Stores, Incorporated, Boise, Idaho,herein called the Respondent,had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1) and(5) and Section 2 (6) and (7) of the National Labor Relations Act, as amended,61 Stat. 136, herein called the Act.Copies of the complaint and the charge, together with notice of hearingthereon, were duly served upon theRespondentand the Union.With respect to the unfair labor practices, the complaint,as amended at thehearing, alleged in substance that the Respondent (1) by means of certainstatements made by certain of its storemanagersinterfered with, restrained,and coerced its employees in the exercise of their rights guaranteed in Section7 of the Act and (2) on or about August 25and September8, and thereafter,refused tobargaincollectivelywith the Union, although the Union was onAugust 24, and thereafter, the duly designated collective bargaining repre-sentative of the Respondent's employees in a certain appropriate unit.The Respondent duly filed an answer denying the commission of theallegedunfair labor practices.Pursuant to notice, a hearingwas heldon September 27, 1951, at Boise,Idaho, before the undersigned, the duly designated Trial Examiner.The Gen-eral Counsel and theRespondent wererepresentedby counseland participatedin the hearing.Full opportunityto be heard, to examine and cross-examinewitnesses, and to introduce evidence pertinent to the issues was afforded theparties.At the conclusion of the taking of the evidence, the General Counselmoved to conform the pleadings to the proof with respect to minor inaccuracies.The motion was grantedwithout objection.Oral argumentwas then had inwhichcounsel forthe Respondent and for the General Counsel participated.Although informed that they might file briefs or proposed findings of fact andconclusionsof law, or both, with the undersigned, counsel stated that theywould waive their right to do so.Uponthe entire record in the case and from hisobservation of thewitnesses,the undersigned makes thefollowing :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSafeway Stores, Incorporated, is a Maryland Corporation engaged in theoperation of food stores located in various States of the United States, includingthe State of Idaho. As part of its multistate operations, the Respondent, duringall times material herein, operated three stores in Boise, Idaho, to whichannually is transported merchandise valued in excess of $25,000 from pointslocated outside the State of Idaho.The Respondent admits, and the undersigned finds, that it is engaged in com-merce within the meaning of the Act.IUnless otherwise noted all dates refer to 1950. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt.THE ORGANIZATION INVOLVEDRetail Clerks International Association, Local 1614, affiliated with AmericanFederation of Labor, is a labor organization admitting to membership employeesof the Respondent.III. THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionIn 1949 the Union begana campaign to organizethe clerks employed at theRespondent's storesin Boise,Idaho' It was not, however, until August 1950,that the employees showed very much interest in the campaign.BetweenAugust 22 and 26, 16 of the then 32 persons employed at the Respondent's 3Boise stores signed cards expressly authorizing the Union to act as their collec-tive bargaining representative.3Under date of August 24, Robert Lenaghen, an international representative ofthe Union, wrote A. R. Knowles, with offices in Salt Lake City, Utah, and whois,during all times material herein hasbeen,the Respondent's labor relationsdirector for the region which encompasses Boise, that the Union represented themajority of the employees in the Respondent's Boise stores.The letter thenstated that since it was the Respondent's known policy not to enter into collectivebargaining negotiations with any union prior to a Board-conducted election, theUnion was filing a petition for certification with the Board.This, the Uniondid on August 25.Within a week or two after the aforesaid 16 authorization cards had beensigned, Louis Mendiola, manager of the Vista Avenue store, and Boyd Lytle,manager of the Eighth and State Streets store; engaged in steps to destroythe Union's majority status and thereby thwart the employees' organizationalplans.Thus, Scott Tibbetts testified by deposition that be formerly was em-ployed at the Vista Avenue store but at the time of his deposition (July 15, 1951)was employed in Roseville, California ; that while employed at the Vista Avenuestore he had signed an authorization card;' that on August 25, while replenish-ing the store's shelves with merchandise, Mendiola came to himand asked himif he had joined the Union ; that he replied that he had not joined, but had "signedfor an election for the Union" ; that in response to Mendiola's question regard-ing the number of employees who "had signed," he replied that he believed thatall of them had ; that Mendiola then stated he would receive less money "if theunion comes in"; and that the conversation concluded with Mendiolaremark-ing that it made no difference to Mendiola if the Union "came in or whether itdidn't."Regarding the aforesaid Mendiola-Tibbetts conversation, Ida Mae Hoover,formerly employed at the Vista Avenue store and who was discharged for eco-nomic reasons on August 26, testified that she overheard Mendiola ask Tibbettson August 25, whether Tibbetts had signed a union card and how many otheremployees had done likewise, and that Tibbetts replied that, as far as Tibbettsknew, all the employees in the store had signed cards.When asked on direct examination by Respondent's counsel for his version ofthe above conversation with Tibbetts, Mendiola testified, "I don't remember hav-2 At that time the Respondent operated two stores in Boise.On July 14, 1950, itopened, and since that date it has operated, another store known as the Vista Avenue Store.3Five additional employees had signed cards during the 1949 campaign.The said 32employees includes John Naughtin, whose employee status is discussed below.4Mendiola and Lytle are, and during all times material herein were, supervisors withinthe meaning of the Act.The card, which is in evidence, is dated August 22. SAFEWAY STORES, INCORPORATED53ing any conversationwith Mr. Tibbetts."In answerto a further question byRespondent's counselas to whether he had ever discussed the Union with Tib-betts,Mendiola replied, "Not to my knowledge. I don't remember it at all."Upon the record as a whole, the undersigned is convincedand findsthat Tib-betts' version of what transpired during his conversation with Mendiola on August25, to be substantially in accord with the facts and that Mendiola made thestatementsattributed to him by Tibbetts.According to the undenied and credible testimony of Leonard P. Uram,6 whichwas taken by deposition, he was formerly employed at the Vista Avenue storeand atthe time of his deposition (July 15, 1951) was working in Roseville, Cali-fornia ; hewas discharged by the Respondent on August 26 for economic rea-sons,;while in Respondent's employ he signed an authorization card;' on two orthree occasionsMendiola talked to him about the Union; and the first conversa-tionwith Mendiola about the Union took place on August 25, during which thefollowingtranspired ;Well, he (Mendiola) came up to me and in a sort of whispering voiceasked me if I had joined the union.I told him I hadsigned,but I wasn'ta member of the union until it went into effect. And then, I said if itdid go through, that I was going to join, because I was a strong unionmember.He told me the fellows in the Nampa store 8 weren't . . . gettingwhat they were supposed to get...I said,"Well, they are getting timeand half or double time for Sundays, weren't they?"He says, "No."Andthen he said, "Well, I just wanted to find out if you were going to joinor not."He walked off.Former employee Mary Lowry testified without contradiction, and the under-signed finds,that about a week or two after she had signed an authorizationcard ° she heard Mendiola tell an employee that if the Union successfullyorganizedthe stores, the female employees' wage scale would be lowered andthat Mendiola further added that the Respondent would no longer permit theemployees to take the Respondent-required examinations on company time.Former employee Buelah Popp testified that while she was employed at theEighth and State Streets store, she signed an authorization card (dated August26) ; that inthe latter part of August, but in any event after she had signedthe card, Lytle came to where she was working and asked her if "the unionman" hadtalked to her ; that when she replied in the affirmative, Lytle theninquiredwhat she thought of the Union to which query she replied "I [don't]know anythingabout it"; and that Lytle then said, to quote Popp, "he didn'tthink a union would do anygood, thatthe [union] wage scalewas below mypresent wage,and that if we went union I wouldn't be allowed the privilegesthat I had had, like going to the doctor and any time off." Popp also testifiedthat duringthe aforesaid conversation, Lytle told her that he "had no use" forthe Unionand that District Manager Weisner was very much opposed to theUnion.Popp furthertestifiedthat a dayor two afterthe afore-mentioned conversationwith Lytle, she overheard Lytle discuss the Union with a group of employees,that during that discussion Lytle mentioned that Weisner was opposed to theUnion,and that when employee Brooks returned from his vacation, the men's6Mendlola admitted on direct examination that he spoke to Uram about the Union buttestified that he was unable to recall what was said.'This card, which is in evidence, is dated August 23.$ The Respondent operates a store in Nampa, Idaho, the employees of which are coveredby a contract with the Union.Nampa is about 20 miles from Boise.6 Her card, which is in evidence,is dated August 23.215233-53-5 54DECISIONSOF NATIONALLABOR RELATIONS BOARDworkweek would be to 48 hours ; that when Brooks did return the workweek ofthe male employees was reduced to 48 hours ; and that because of this reductionof the male employees, the work of the females, whose hours always were 48 perweek, was made more onerous."Lowry also testified, and the undersigned finds, that about a week or 10days after she had signed an authorization card she had a conversation withLytle during which he asked her if she had joined the Union and that shereplied in the affirmative.Lytle admitted talking to Popp about the Union.When asked by Respondent'scounsel if he ever told Popp that the employees would not be permitted certaintime off if the Union came in, Lytle replied, "not to my knowledge,no."Inreply to Respondent's counsel's question, "Did you tell [Popp] that she couldn'tgo and visit the doctor if she joined the Union," Lytle replied, "Not to myknowledge."He denied telling Popp that if the Union "came in" she wouldreceive a lower wage scale.Regarding the reduction of hours of the male employees incident, Lytle testifiedas follows :Q.With reference to this man Brooks, do you recall any conversation inthe back of the store with reference to how you were going to change thehours when he came back?A. No, I didn't have any-Q.Will you explain to the examiner, please, just what you did state orwhat you did down there with reference to your changing your hours afteryou took over?A.What I did in reference to them?Q. Yes.A.Well, I did the same thing I had always done in the store that I left.When I first came to that store, I put everyone on a strictly48 hour basic.TRIAL EXAMINER MYERS : Came to what store?THE WITNESS : The store on 8th and State. I came therefrom the storeon 15th and Main. It was my policy, at the store on 15th and Main, to workmy help 48 hours at 8th and State.TRIAL EXAMINER MYERS : When did you come there?THE WITNESS : Approximately the 25th or 26th of June, 1950.Q. (By Mr. Weston) Well, what was the policy down there during 1950with reference to 48 hours work?Did you pay overtime after 48 hours?A.When I came?Q. Yes.A. If I worked them overtime, I either paid them overtime or gave themtime off.Q.Do you do the same thing now?A. I still do.Q. Did you do the same thing all during 1950?A. Yes sir.Q. Did you change that in any way?A. No sir.Q. Did Mr. Brooks going or coming back have anything to do with.chang-ing this system?A. No sir.10The record clearly shows that after the hours of the male employees were reduced to48 per week there was no male employee at the store to help the female checker-cashiersto "box the orders" during the 5-6 o'clock evening rush hours, which, naturally,Increasedtheworkload of the checker-cashiers.Moreover, by reducing the hoursof the maleemployees their compensation was accordingly reduced. SAFEWAY STORES, INCORPORATED55While not specifically denying having a conversation about the Union withLo—W,ry, Lytle testified that he never interrogated the employees "with referenceto their membership in the Union."Popp impressed the undersigned as it sincere and credible witness.Lytle,on the other hand, did not so impress the undersigned. It was evident to theundersigned that Lytle, while he was on the witness stand, was withholding thetrue factsLowry was a very reluctant witness" and it was onlyafter per-sistent questioning by the General Counsel, and after she was shown and hadread an affidavit which she had previously executed, that Lowry finally testifiedto the fact that Lytle had questioned her about her affiliation with the Union.Under the circumstances and upon the entire record, the undersigned finds thatPopp's versionof what was said by Lytle and by her during their conversationin the latter part of August to be substantially in accord with the facts.Theundersigned further finds that Lytle made the statements regarding the reduc-tion of the workweek for the male employees, which Popp testified she over-heard,and that the statements were made solely for the purpose of pointing outto the employees the futility of joining the Union.The undersigned further finds that by (1) Mendiola's questioning of Tibbettsand Uram regarding their union affiliations '2 and of their coworkers' afiiliations,1S(2)Mendiola's statement to Tibbetts that if the Union successfullyorganizedthe employees they would receive less pay," (3) Mendiola's statement to someemployees that certain privileges would be denied them if the Union "came in",the Respondent's Boise stores, (4) Lytle's questioning Popp and Lowry re-gardingtheir affiliations with the Union, (5) Lytle's threat to shorten the work-week of the male employees in the Eighth and State Streets store if the Unionsuccessfully organized the employees, and (5) Lytle's statement to Popp that ifthe employees "went union," she would lose certain privileges which she wasthen enjoying, the Respondent interfered with, restrained, and coerced its em-ployees in violation of Section 8 (a) (1) of the Act.B. The Respondent's refusal to bargain collectively with the Union1.The appropriate unitThe complaint alleged, the answer admitted, and the undersigned finds, thatalt flee persons employed in the three food stores operated by the Respondent'inlBoise, Idaho, excluding meat cutters, supervisors as defined by the Act, andpart-time workers who normally work less than 20 hours per week, atall timesmaterial herein constituted, and now constitute, a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of theAct, with respect to grievances, rates of pay, wages, hours of employment, andother conditions of employment, and that the said unit insures to the Respond-ent's employees the full benefit of their right to self-organization and collectivebargainingand otherwise effectuates the policies of the Act.n Respondent's counsel so admitted on the record.12 SeeH. J. Heinz v. N. L.R. B,311 U. S. 514;N. L. R. B.vMinnesota Mining & Manu-facturingCo., 179 F 2d 323 (C. A.8).;N L. R. B. v. National ProductsCo., 175 F. 2d755 (C. A. 4);N. L R B. v. Sewall MfgCo., 172 F. 2d 459(C. A. 5);Joy Silk Mills, Inc.V.N. L. R., B,185 F. 2d 732(C. A. D. C,Standard-Coosa-Thatcher Co.,85 NLRB 1358.13N. L. it. B. v. Fruehauf TrailerCo.,301 U S. 49; N.L. R Bv.Laister-KauffmannAircraft Corp.,144 F. 2d 9 (C. A. 8) ;N. L. R B v.Grower-Shipper Veg Assn.,122 F.368 (C. A. 9).14N. L. R. B. v. Peterson,157 F. 2d 514(C A6) ; N. L. R B. V Ford,170 F. 735 (C. A.6) ; N. L. It. B.v.Consolidated Machine Tool Corp.,163 F.376 (C. A.2) ;N. L. R. B. V.American Pearl ButtonCo., 149 F. 2d 311. 56DECISIONS OF NATIONALLABOR RELATIONS BOARD2.The Union's majority status in the appropriate unitAt the hearing, there was introduced in evidence by theGeneral Counsel a listprepared by the Respondent containing the names of all the Respondent's em-ployees in the unit hereinabove found appropriate.The list shows that fromAugust 25 to September 8, 1950, both dates inclusive, the Respondent had in itsemploy 29 persons15 inthe said unit.On behalf of the General Counsel therewere offered and received in evidence 16 signed cards each bearing a date inAugust 1950, and 5 cards bearing 1949 dates, expressly authorizing the Union torepresent the signers thereof for collective bargaining 3°The authenticity ofthe signatures appearing upon the cards was not questioned nor challenged.The undersigned has compared the names appearing upon the cardswith thelist submitted by the Respondent and received in evidence and finds that as ofAugust 26, 1950, 20 employees 17 in the appropriate unit signed cards expresslydesignating the Union as their collective bargaining representative.The under-signed accordingly finds that as of August 26, 1950, and at all times thereafter,the Union was the duly designated collective bargaining representative of theRespondent's employees in the unit found appropriate. Pursuant to Section 9 (a)of the Act, the Union was, therefore, on August 26, 1950, and at all times there-after, the exclusive representative of all the employees in such unit for thepurposes of collective bargaining with respect to grievances,rates of pay, wages,hours of employment, and other conditions of employment.3.The refusal to bargainAs found above, the Union, under date of August 24, wrote the Respondentthat it represented the majority of the persons employed in the three Boisestores of the Respondent.The letter did not demand that the Respondentrecognize the Union as the collective bargaining representative of the employ-ees involved nor did it request the Respondent to negotiate with the Union as1s In addition to the aforesaid 29 persons the list contains the names of Uram,Hoover,and Naughtin. Since Uram and Hoover were discharged on August 26 for economicreasons, which was prior to any refusal by the Respondent to bargain collectively with theUnion, the undersigned has not included Uram and Hoover in the unit.As to Naughtin,the General Counsel contended at the hearing that Naughtin should he excludedfrom theunit because of his supervisory status.Respondent's counsel contended that Naughtinwas not a supervisor. The record clearly indicates that during Mendiola'sabsence fromthe store, and especially when Mendiola is on vacation, on sick leave, or otherwise absentfor any length of time, Naughtin acts as store manager and is cloaked with all themanager's duties and responsibilities; that the employees consider Naughtin to be asupervisor and respect and obey his orders; and that, on at least one occasion,in blen-diola's absence, Naughtin hired an employee.Contrary to the Respondent's contentionthe undersigned finds that Naughtin is, and during all times material was, a supervisorwithin the meaning of the Act and hence should be excluded from the unit. .10Under date of November 10, 1950, three signers (nlcDougall, Hoopuagle, andMellor)of 1949 cards executed written affirmations of their former designations of the Union astheir collective bargaining representative and the said affirmations were received in evi-dence.Jack Gardner and Floyd Carver, two signers of 1949 authorization cards, did notexecute written affirmations.There is no evidence in the record that the the personshere involved ever withdrew their designation. In fact, the credible evidenceis to thecontrary effect.The undersigned therefore finds that during all times material hereinthe Union was the duly designated collective bargaining representative of the aforesaidfive persons.11The undersigned has excluded from his calculation the card of Irene Kidwell. Shetestified without contradiction, and the undersigned finds, that she signed an authorizationcard. only after Lenaghen had told her that if the Union succeeded in organizing the em-ployees and she had not previously signed an authorization card she would lose her job.Five cards are dated in 1949; 1 dated August 22; 10 dated August 23 ;, 3 dated August24; and 1 dated August 26. SAFEWAY STORES, INCORPORATED57such representative.Actually, the sole purpose of the letter was to notifythe Respondent of the Union's claim of majority and of its intentionof filinga petitionfor certification with the Board.Subsequent to the filing of the certification petition, the Union and the Respond-ent entered into a consent election agreement.The said agreement was approvedby the Regional Director for the Nineteenth Region, under whose auspices theelection was to be held.On the morning of the scheduled election, September 8, Lenaghen notifiedthe field examiner of the Board who had beenassignedto conduct the saidelectionthat the Union desired to withdraw from the consent election agreementbecause his investigation disclosed that the Respondent had engaged in certainactsandconduct whidh, in his opinion, deprived the employees of their rightto a free and untrammeled election. The Union was permitted to withdrawfromits agreement and the field examiner then notified Knowles that due tothe fact that the store "managers had interfered with the free choice of theemployees" the election would not be held.Lenaghen thereupon informed the said field examiner that he was willing tosubmit thesignedauthorization "cards to a cross check by an impartial ob-server to determine [the Union's] majority" and that after the Union's statushad been established he would request the Respondent to bargain collectivelywith the Union.The field examiner then conferred with Knowles and informed the latter ofLenaghen's willingness to submit the authorization cards to an impartial thirdparty 18 to determine whether or not the Union actually represented the majorityof the employees in the agreed appropriate unit.Knowles declined to agreeto the suggested cross-check.Later the same day, September 8, Knowles and Lenaghen conferred at theUnion's headquarters.There, Lenaghen informed Knowles that the Union "hadwithdrawn from the election because of interference by the company and thatwe desire to submit our [authorization] cards to a cross check to prove ourmajority, and we wish the company to recognize us as the bargaining agentand [to] enter into negotiations for a contract."Knowles replied that theRespondent insisted that a Board election be held before it would recognizeor bargain collectively with the Union as the representative of the employeesinvolved.In December, Lenaghen and Knowles again met at the Union's headquarters.Again Lenaghen informed Knowles that the Union "offered to submit our cardsfor a cross check and [asked] the company to recognize us and bargain on thecontract."Knowles replied, "Safeway would require an election."Uncontroverted evidence establishes that as of September 8, when the Unionoffered to submit the signed authorization cards for the purpose of checkingthem against the Respondent's record, requested recognition of the Respondentas thedesignated representative of the employees in the appropriateunit, anddemanded that the Respondent deal with it as such representative, the Unionwas, in fact, the duly designated representative of the majority of the said em-ployees for the purposes of collective bargaining.Under the circumstances, theRespondent's refusal to recognize the Union, and deal with it, was a clearviolation of Section 8 (a) (5) of the Act, unless the Respondent at that timehad a bona fide doubt that the Union represented the majority. The fact thatthe Respondent did not have such a doubt is amply supported by the credibleevidence.18Knowles testified that he was under the impression that the field examiner suggestedthat he(Knowles)and Lenaghen conduct the cross-check. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent's action, shortly after receipt of Lenaghen's letter of August24,whereinhe set forth the Union's claim of majorityrepresentation, inembarking upon a campaign to destroy employee support for the Union throughmeans proscribed by the Act, clearly demonstrates that the refusal to bargainand its demand for an election werenot basedupon any desire to resolve a bonafide doubt of the Union's majority.Normally, the Board doesnot hold anemployer in violation of the Act if he in good faith questions the Union's majoritystatus, and asks to have the matter determined by an election,since that isa conclusive means of establishing the extent of the Union's strength.Buthere Mendiola and Lytle resorted to serious unfair labor practices, the effectof which would have prevented the election from resolving the issue as to whichthe Respondent allegedly was in doubt.The Respondent thereby destroyed theefficacy of the very method it had insisted upon by its refusal to recognize theUnion.Under the circumstances, the Respondent "has transgressed the boundsof permissible conduct to a sufficient extent to permit . . . [a conclusion] thatits refusal to bargain was as ill-intentioned as its otheractions." 19The Board and the courts have repeatedly and uniformly held, where,as here,an employer withholds recognition from a union which is entitled to it underthe Act until its status is established in an election, and at the same timeproceedsby unfair labor practices to undermine and destroy the union, that it may rea-sonably be concluded that the employer's refusal to bargain stems not from anhonest doubt of the union's status but rather from a desire to avoid his obligationunder the Act 20The Respondent's contention that its refusal to bargain did not violate theAct since it merely exercised itsrighttodemandan election is without merit underthe circumstances disclosed by this record.It is well established that neither an employer nor his employees have therighttodemandthat the Board conduct an election.The Congress left to the Boardthe discretion to determine how and when the bargaining status of employeerepresentatives should be ascertained 21Had the Regional Director held theelection scheduled for September 8, and subsequently, but timely, learned of theRespondent's unfair labor practices, he would have been free to set thatelectionaside.22Obviously, the Regional Director cannot be compelled to conduct anelection after he has reason to believe that the results thereof willnot representthe employees' free choice, and thus permit the Respondent to benefit by its ownwrongdoing.uUpon the entire record in the case, the undersigned finds that on September 8,1950, and at all times thereafter, the Respondent failed and refused tobargaincollectively with the Union as the duly designated representative of the majority19 JoySilk Mills, Inc., v. N.L. it. B.,185 F 2d 732 (C. A. D. C.). See alsoFrank Bros.Co. v. N.L R. B,321 U. S. 702;N. L. it. B.v.FederbushCo., Inc.,121 F. 2d 954 (C. A.2) ; N. L. R B V. Louisville RefiningCo,102 F.756 (C. A. 6).20 See N.L. it.B. v. Consolidated Machine Tool Corp.,163 F. 2d 376(C. A. 2);N. L R. B.v Remington Rand, Inc,94 F. 2d 61(C A. 2) ; NL. R. B. v.Chicago ApparatusCo., 116F 2d 753(C A7) ; N. L.R. B. v. Morris P. Kirk & Son,151 F. 2d 490(C. A. 9) ;JoySilk Mills,Inc. v. N. L. it. B., supra.n N. L. R.B. v. Falk Corp.,308 U. S 453;N. L. it. B. v. Waterman S S Corp.,309 U. S.206;Southern S. S Co. v. N. L. it.B.,316 U. S. 31;N.L. it. B. v. Garfunkel,162 F. 2d256 (C. A. 2).22Cf. N. L. it. Bv. American Laundry MachineryCo., 152 F. 2d 400 (C. A. 2) ;Fairfield,Engineering Co v. N. L. R B.,168 F. 2d 67(C.A.6) ; D.H.Holmes Y.N.L. it. B.,179F. 2d 876(C. A. 5) ; Joy Silk Mills, Inc, supra.22SeeFrank Bros.Co. v. N.L. it. B., supra;N. L. it. B. v. Bradford DyeingAssn., 310U. S. 338;Int Assn. of Maehsnssts v. N. L. R. B.,311 U. S. 72;D. H. Holmes v N. L. R. B.,supra; Joy SilkMillsv.N. L. It. B., supra. SAFEWAY STORES, INCORPORATED59of its employees in the unit hereinabove found appropriate in violation of Section8 (a) (5) of the Act, thereby interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF TIIE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as have been found to constitute un-fair labor practices, tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, vialative of Section 8 (a) (1) and (5) of the Act, it will be recommended that itcease and desist therefrom and take certain affirmative action designed to effectu-ate the policies of the Act.Having found that the Respondent has refused to bargain collectively with theUnion as the representative of the majority of its employees in an appropriateunit, the undersigned will recommend that the Respondent, upon request, bargaincollectively with the Union as the exclusive statutory representative of all theemployees in the unit herein found appropriate, and if an agreement is reached,embody such understanding in a signed agreement.The scope of the Respondent's illegal conduct discloses a purpose to defeatself-organization among its employees. It sought to coerce them in the exerciseof the rights guaranteed them by the Act by, among other things, refusingto bargain collectively with the statutory representative of its employees, in-terrogating its employees regarding union affiliations and the affiliations of theircoworkers, and by threatening its employees with reprisals if they persisted intheir unionizational activities.Such conduct, which is specifically violative ofSection 8 (a) (1) and (5) of the Act, reflects a determination generally to in-terfere with, coerce, and restrain employees in the exercise of the right to self-organization, to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aid or protection,and presents a ready and effective means of destroying self-organization amongemployees.Because of the Respondent's unlawful conduct and since there ap-pears to be an underlying attitude of opposition on the part of the Respondentto the purposes of the Act which is to protect the rights of employees gener-ally' the undersigned is convinced that if the Respondent is not restrained fromcommitting such conduct, the danger of their commission in the future is to beanticipated from the Respondent's past conduct, and the policies of the Act there-by will be defeated. In order, therefore, to make effective the interdependentguarantees of Section 7 of the Act, to prevent a recurrence of unfair labor prac-tices, and thereby minimize industrial strife which burdens and obstructs com-merce, and thus effectuate the policies, the undersigned will recommend that the-ReSpoh'dedt cease and desist from in any manner infringing upon the rightsguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:21SeeMay Department Storesv.N. L. R. B,326 U.S. 376. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Retail Clerks International Association, Local 1614, affiliated with AmericanFederation of Labor, is a labor organization, within themeaning of Section2 (5) of the Act.2.All persons employed by the Respondent in the three foodstores it operatesin Boise, Idaho, excluding meat cutters, supervisors as defined by the Act, andpart-time workers who normally work less than 20 hoursper week, constitutea unit appropriate for the purposes of collectivebargaining,withinthe mean-ing ofSection 9 (b) of the Act.3.Retail Clerks International Association, Local 1614, affiliatedwith Ameri-can Federation of Labor, was on August 26, 1950,and atall timessince has been,the exclusive representative of all the employees in the above-described ap-propriate unit for the purposes of collective bargaining, withinthe meaning ofSection 9 (a) of the Act.4. By refusing on September 8, 1950, and thereafter, to bargain collectively withRetail Clerks International Association, Local 1614, affiliated with AmericanFederation of Labor, as the exclusive representative of all the employees in theappropriate unit the Respondent has engaged in and is engagingin unfair laborpractices, within the meaning of Section 8 (a) (5) of the Act.5.By the said refusal the Respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act,and thereby has engaged in andis engagingin unfair labor practices, withinthe meaning of Section 8 (a) (1) of the Act.6.By interrogating its employees regarding their union membership and theunion membership of their coworkers, by threatening the employees with repris-als if they persisted in their unionization, and by otherwise interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteedin Section 7 of the Act, the Respondent has engaged in andis engaging in unfairlabor practices, within the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce, withinthe meaningof Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL bargain collectively upon request with RETAIL CLERKS INTER-NATIONAL ASSOCIATION, LOCAL 1614, AFFILIATED WITH AMERICAN FEDERATIONOF LABOR, as the exclusive bargaining representative of all employees in thebargaining unit described herein and if an understanding is reached embodysuch understanding in a signed agreement.The bargaining unit is:All persons employed in our three Boise, Idaho, stores, excluding meatcutters, supervisors as defined by the Act, and part-time workers whonormally work less than 20 hours per week.WE WILL NOT question our employees concerning their union membershipor activities or the union membership of their coworkers, threaten themwith reprisals for engaging in union activities or penalize our employeesbecause of their union membership or activities. J.D. JEWELL, INC.61WE wILLNOT inany other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labororganizations,to join or assist RETAIL CLERKS INTERNATIONAL ASSOCIATION,LOCAL 1614, AFFILIATED WITH AMERICAN FEDERATION OF LABOR, or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.SAFEWAY STORES, INCORPORATED,Employer.Dated ------------------------ By --------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced,or covered by any other material.J. D. JEWELL, INC., AND MARVIN ALLEN, WILLIE ANGLIN, WILLIE LEEBARTLETT, TAYLOR BENNETT, LEONARD CAGLE, ERNEST CANTRELL,THOMAS DECKING, JAMES GAZAWAY, DUSTUS (BILL) GOWAN, JAMESH. SMITH, EARL STEI'HENS, FLETCHER WHITMIRE, VESTON WILLIAMS,ROBERT SEALEY, J. O. MCLENDON, ED PIERCE, LEWIS PORTER, GEORGEVAN GIESEN, ROBERT ROPER, CECIL JARRARDandAMALGAMATED MEATCUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA, AFL.CaseNo. 10-CA-1226.May 12,1952Decision and OrderOn September 17, 1951, Trial Examiner Lee J. Best, issued his Inter-mediate Report in the above-entitled proceeding finding that the cor-porate Respondent and certain of the individual Respondents had en-gaged in and were engaging in unfair labor practices in violation ofSection 8 (a) (1) of the Labor Management Relations Act, as amended,and, recommending that the Respondents cease and desist therefromand the corporate Respondent take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.TheTrial Examiner also found that some of the individual Respondentshad not engaged in unfair labor practices in violation of Section 8(a) (1) of the Act and consequently recommended dismissal of the alle-gations of the complaint alleging participation in the said unfair laborpractices by Marvin Allen, Taylor Bennett, Leonard Cagle, ThomasDecking, Earl Stephens, Fletcher Whitmire, Veston Williams, EdPierce, and George Van Giesen 1The Respondents as to whom no dis-I The Intermediate Report, part D, 3, indicates that Van Giesen went to the aid of HaroldReidandEd Roper,as well as Scheurich and Ackerman.Apparently the reference toRoper was an oversight,without effect upon our findings,as Van Giesen's testimonyIndicates it was Reid whom he twice helped, making no reference to Roper.99 NLRB No. 20.